           Case 1:07-cv-02500-RDB Document 283 Filed 01/27/20 Page 1 of 2
                           U.S. EQUAL EMPLOYMENT OPPORTUNITY
                                     Baltimore Field Office
                                                                               George H. Fallon Federal Building
                                                                                    31 Hopkins Plaza, Suite 1432
                                                                                           Baltimore, MD 21201
                                                                (Charge Status/Pending Business) 1-866-408-8075
Maria Salacuse, Supervisory Trial Attorney                      (General Info/New Charge Filing) 1-800-669-4000
                                                                                            TTY (410) 962-6065
Direct Dial: (10) 801-6709
                                                                                            FAX (410) 962-4270
Email: maria.salacuse@eeoc.gov
                                             January 27, 2020

Via ECF
The Honorable Richard D. Bennett
U.S. District Court for the District of Maryland
Garmatz Federal Courthouse
101 W. Lombard Street
Baltimore, MD 21201

          RE:      EEOC v. Baltimore County et al.
                   Civil Action No. RDB-07-CV-2500

Dear Judge Bennett:

        This letter responds to Mr. Nolan’s letter dated January 24, 2020 (ECF No. 282). In his
letter, Mr. Nolan asks this Court to summarily deny an award of prejudgment interest, prior to
the issuance of any judgment in this case, based on the false claim that EEOC had never asserted
an entitlement to interest prior to producing its expert report on damages. EEOC has asked Mr.
Nolan to withdraw his letter because it is premised on a false claim, he failed to confer with
EEOC prior to filing it, and the issue of prejudgment interest is not ripe for resolution. He has
refused to withdraw his letter. He has indicated to us that he has authorities to support his
position, but has not disclosed any such authorities either in his letter or to EEOC.

        EEOC asserted a claim to prejudgment interest in its Amended Complaint (ECF No. 57,
Prayer for Relief) and reiterated its claim in its Motion for Determination on Availability of
Retroactive and Prospective Monetary Relief filed on May 6, 2016. (ECF No. 241-1 at 2.) A
request for prejudgment interest is standard in all EEOC cases involving a claim for back pay.
EEOC has never disavowed its claim for prejudgment interest in this case. There was no reason
for EEOC to raise the issue of prejudgment interest again until it received the data necessary to
calculate back pay. As both the Fourth Circuit and this Court have long recognized, in ADEA
cases, “[p]rejudgment interest compensates for the loss of use of money and is intended to make
the plaintiff whole. … And it makes no difference whether plaintiffs characterize the value of
losing the benefit of money as prejudgment interest or they simply bring back pay to present
value, since the amounts so computed are compensatory in nature.” Chace v. Champion Spark
Plug Co., 725 F. Supp. 2d 868, 872 (D. Md. 1989) (citing Cline v. Roadway Express, Inc., 689
F.2d 481, 489 (4th Cir. 1982)). It is likewise well-settled in ADEA cases that “[n]ormally
‘prejudgment interest is necessary, in the absence of liquidated damages, to make the plaintiff
whole.’” Doe v. Shenandoah Baptist Church, 899 F.2d 1389, 1401 (4th Cir. 1990) (quoting
Cline, 689 F.2d at 489).

      The issue of prejudgment interest is not ripe for resolution at this point in the litigation.
All EEOC has done is produce an expert report calculating back pay with interest (as determined
         Case 1:07-cv-02500-RDB Document 283 Filed 01/27/20 Page 2 of 2
EEOC v. Baltimore County
Civil Action No.: RDB-07-CV-2500
Page 2 of 2

by the IRS for the under-payment of taxes). Defendant has yet to produce any report of its own.
EEOC is unaware of any “burden of having to conduct further discovery” relating to owed
interest. Once back pay is determined, it is simply a matter of selecting an interest rate and
applying it. EEOC is also unaware of any employment discrimination case in which a court was
asked to rule on prejudgment interest prior to a judgment being issued. If Defendant wishes to
challenge the availability or amount of prejudgment interest, the proper time for doing so is at
the time or after issuance of judgment.

       Given the frequency and volume of Defendant’s attempts to limit its liability for its
unlawful conduct, it serves judicial economy and conserves the parties’ resources to handle all
such remaining disputes at the same time. If the parties cannot agree on damages after expert
discovery is complete in April 2020, the calculation of back pay could be referred to a special
master, as the Court suggested at the last hearing, with any remaining legal issues decided
together by the Court after receiving the master’s report.

                                                    Sincerely,

                                                     /s/ Maria Salacuse
                                                    /s/ Christopher Lage
